Every year at the United Nations, we go through the
same ritual. We attend the general debate knowing
beforehand that the clamour for justice and peace by
our underdeveloped countries will be ignored once
again. However, we persist. We know that we are right.
We know that one day we will accomplish social
justice and development. We also know that such assets
will not be given away to us. We know that the peoples
will have to seize them from those who deny us justice
today, because they underpin their wealth and
arrogance with disdain for our grief. It will not be
always like that, however. We say so today with more
conviction than ever before.
Having said this, and knowing as we do that some
powerful ones — just a few — present here will be
chagrined, and also knowing that they are shared by
many, Cuba will now tell some truths.
First, after the aggression on Iraq, there is no
United Nations, understood as a useful and diverse
forum based on respect for the rights of all and with
guarantees for the small States. It is experiencing the
worst moment of its nearly 60 years. It languishes, it
gasps for air, it keeps up appearances, but it does not
work. Who handcuffed the United Nations, named by
President Roosevelt? President Bush.
Second, United States troops will have to be
withdrawn from Iraq. Now that the lives of over 1,000
American youths have been uselessly sacrificed to
serve the spurious interests of a clique of cronies and
buddies, and following the deaths of more than 12,000
Iraqis, it is clear that the only way out for the occupier
faced with a people in revolt is to recognize the
impossibility of subduing them and to withdraw. In
spite of the imperial monopoly over information,
peoples always get to the truth. Someday, those
responsible and their accomplices will have to deal
with the consequences of their actions in the face of
history and their own peoples.
Third, for the time being, there will be no valid,
real and useful reform of the United Nations. It would
take the super-Power, which inherited the immense
prerogative of governing an order conceived for a
bipolar world, to relinquish its privileges. And it will
not do so.
33

As of now, we know that the anachronistic
privilege of the veto will remain; that the Security
Council will not be democratized as it should be or
expanded to include third world countries; that the
General Assembly will continue to stand ignored; and
that, at the United Nations, there will be more actions
driven by the interests imposed by the super-Power and
its allies. We, as non-aligned countries, will have to
entrench ourselves in defending the United Nations
Charter, because if we do not it will be redrafted with
the deletion of every trace of such principles as the
sovereign equality of States, non-intervention and the
non-use or the threat of use of force.
Fourth, the powerful collude to divide us. The
130-plus underdeveloped countries must build a
common front for the defence of the sacred interests of
our peoples and of our right to development and peace.
Let us revitalize the Non-Aligned Movement. Let us
strengthen the Group of 77.
Fifth, the modest objectives of the Millennium
Declaration will not be accomplished. We will reach
the fifth anniversary of the Summit in a situation that
has worsened. We sought to halve by 2015 the 1.276
billion human beings in abject poverty that existed in
1990. There would have to be a yearly reduction of
more than 46 million poor people. However, excluding
China, between 1990 and 2000, extreme poverty rose
by 28 million people. Poverty does not decline, it
grows.
We wanted to reduce by half by 2015 the 842
million hungry people in the world. There would have
had to be a yearly reduction of 28 million. However,
there has been a reduction of barely 2.1 million hungry
people per year. At this rate, the goal will be attained
by 2215, two hundred years after what was envisaged,
and only if our species survives the destruction of its
environment.
We proclaimed the aspiration to achieve universal
primary education by 2015. However, more than 120
million children — or 1 in every 5 children of school
age — do not attend primary school. According to the
United Nations Children’s Fund (UNICEF), at the
current rate, the goal will be achieved after 2100.
We also proposed to reduce by two thirds the
mortality rate in children under the age of five. The
reduction has been symbolic: whereas 86 children died
per 1,000 live births in 1998, the figure is now 82.
Every year, 11 million children continue to die of
diseases that can be prevented or cured, and their
parents rightfully wonder what our meetings are for.
We said that we would pay attention to Africa’s
special needs. However, very little has been done.
African nations do not need foreign advice or models,
but rather financial resources and access to markets
and technologies. Assisting Africa would not be an act
of charity, but an act of justice, a settling of the historic
debt resulting from centuries of exploitation and
pillage.
We committed ourselves to halting and starting to
reverse the AIDS epidemic by 2015. However, in 2003,
it claimed nearly 3 million lives. At this rate, some 36
million people will have died of this disease by 2015.
Sixth, creditor countries and the international
financial agencies will not seek a just and lasting
solution to foreign debt. They prefer to keep us in
debt — in other words, vulnerable. Therefore, even
though we have paid off $4.1 trillion in debt servicing
over the last 13 years, our debt has increased from $1.4
trillion to $2.6 trillion. This means that we have paid
three times what we owed and now our debt is twice as
large.
Seventh, we, the underdeveloped countries, are
the ones that finance the wastefulness and the opulence
of developed countries. While in 2003 they gave us
$68.4 billion in official development assistance (ODA),
we delivered $436 billion to them as payment for the
foreign debt. Who is helping whom?
Eighth, the fight against terrorism can only be
won through cooperation among all nations, with
respect for international law, and not through massive
bombings or pre-emptive wars against dark corners of
the world. We must put an end to hypocrisy and double
standards. Sheltering three Cuban-born terrorists in the
United States is an act complicit with terrorism.
Punishing five young Cuban antiterrorists, together
with their families, is a crime.
Ninth, general and complete disarmament,
including nuclear disarmament, is impossible today. It
is the responsibility of a group of developed countries
that are the ones that sell and buy the most weapons.
However, we must continue to strive for this goal. We
must demand that the over $900 billion set aside every
year for military expenditures be used for
development.
34

Tenth, the financial resources to guarantee the
sustainable development of all peoples on the planet
are available, but what is lacking is the political will of
those who rule the world. A development tax of merely
0.1 per cent on international financial transactions
would generate resources amounting to almost $400
billion a year. The cancellation of the foreign debt
incurred by underdeveloped countries would allow
them to have no less than $436 billion a year available
for their development, money which is currently used
to pay off the constantly-rising debt. If developed
countries complied with their commitment to set aside
0.7 per cent of their gross national product as ODA,
and not 0.2 per cent as they currently do, their
contribution would increase from the current $68.4
billion to $160 billion a year.
Lastly, I want to clearly express Cuba’s profound
conviction that the 6.4 billion human beings on this
planet — who have equal rights according to the
United Nations Charter — urgently require a new order
in which the world is not in suspense, as is the case
now, awaiting the outcome of the elections in a new
Rome, in which only half the voters will participate
and nearly $1.5 billion will be spent.
There is no discouragement in our words; I must
make that clear. We are optimistic, because we are
revolutionaries. We have faith in the struggle of the
peoples, and we are sure that we will achieve a new
world order based on respect for the rights of all — an
order based on solidarity, justice and peace, resulting
from the best of universal culture, not from mediocrity
or brute force.
With regard to Cuba — and neither blockades,
threats, hurricanes, droughts, nor human or natural
force can divert it from its course — I shall say
nothing. On 28 October, for the thirteenth time, the
General Assembly will discuss and vote on a draft
resolution on the blockade against the Cuban people.
Once again, morality and principles will defeat
arrogance and force.
I conclude by recalling the words spoken here 25
years ago by President Fidel Castro:
“The clashing of weapons, the threatening
language and the overbearing behaviour in the
international arena must cease. Enough of the
illusion that the problems of the world can be
solved by nuclear weapons. Bombs may kill the
hungry, the sick and the ignorant; but bombs
cannot kill hunger, disease and ignorance. Nor
can bombs kill the righteous rebellion of the
peoples.” 